PER CURIAM.
We affirm the circuit court’s dismissal of this action for failure to exhaust administrative remedies, on the authority of Sch. Bd. of Flagler Cnty. v. Hauser, 293 So.2d *1136681 (Fla.1974). Like the teacher in Hauser, appellant claimed that she had a continuing contract of employment in the school district, while the appellee school board claimed that she was retained on an annual contract, to which she was not reappointed. Also similar to Hauser, appellant sought declaratory relief in the circuit court on the basis of her claim to a continuing contract. In Hauser, our supreme court held that, under these circumstances, the teacher was required to exhaust administrative remedies by seeking a hearing under the Administrative Procedures Act. 293 So.2d at 683. We are bound by this precedent. However, as in Hauser, our affirmance is without prejudice to appellant seeking the administrative hearing to which she was entitled.

Affirmed.

WARNER, POLEN, JJ„ and EHRLICH, MERRILEE, Associate Judge, concur.